Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action s in response to applicant’ s communication filed on 10/29/2020.

This application is continuation application of application 16/421716, which is a continuation of application of 15/898347, which is divisional application of 14/806761.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2020 was considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 69-87 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. US 10,347,805 in view of Showalter et al (US 7211,146).  The scope instant product claims 69-87 is encompassed by the scope of patented claims except “ UV light emitted by  the semiconductor die passes through the non-stochiometric silica material into the liquid and/or gas. Schwallier et al ‘146 teach potentially important III-nitride semiconductors especially gallium nitride base material for producing deep-UV light emitting diodes with potential applications including solid-state white lighting, sterilization and disinfectant devices, compact analytical devices for the biotechnology and pharmaceutical markets, bioagent detection systems (see col.1, lines 25-45). It would have been obvious to use  UV LEDs in patented claims for applications like sterilization, disinfectant device and analytical devices to analyze gases and liquid.
Claims 69-87 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. US 10,854,797 in view of Showalter et al (US US 7211,146).  The scope instant product claims 69-87  is encompassed by the scope of patented claims except “ UV light emitted by  the semiconductor die passes through the non-stochiometric silica material into the liquid and/or gas. Schwallier et al ‘146 teach potentially important III-nitride semiconductors especially gallium nitride base material for producing deep-UV light emitting diodes with potential applications including solid-state white lighting, sterilization and disinfectant devices, compact analytical devices for the biotechnology and pharmaceutical markets, bioagent detection systems (see col.1, lines 25-45). It would have been obvious to use  UV LEDs in patented claims for applications like sterilization, disinfectant device and analytical devices to analyze gases and liquid.
Claim 88 is rejected on the ground of no statutory double patenting as being unpatentable over claims 1,5,33 of U.S. Patent No. US  9935247 in view of Showalter et al (US 7211,146).  The scope instant method claim 88  is encompassed by the scope of patented claims except “ emitting light into a liquid and/or gas from disinfection device “. Schwallier et al ‘146 teach potentially important III-nitride semiconductors especially gallium nitride base material for producing deep-UV light emitting diodes with potential applications including solid-state white lighting, sterilization and disinfectant devices, compact analytical devices for the biotechnology and pharmaceutical markets, bioagent detection systems (see col.1, lines 25-45). It would have been obvious to use UV LEDs in patented claims for applications like sterilization, disinfectant device and analytical devices to analyze gases and liquid.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816